Pee Oubiam.
At the close of plaintiff’s evidence and at the close of all the evidence defendant made motions in the court below for judgment as in case of nonsuit. C. S., 567. The court below overruled these motions, and in this we can see no error.
*808We tbink tbe evidence sufficient to- be submitted to tbe jury on tbe questions of negligence and contributory negligence. Boswell v. Hosiery Mills, 191 N. C., 549; Mahaffey v. Furniture Lines, 196 N. C., 810.
As to tbe evidence of fraud in procuring tbe release, we tbink it also sufficient to be submitted to tbe jury. Butler v. Fertilizer Works, 195 N. C., 409. In law we find
No error.